Citation Nr: 1027747	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-07 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
traumatic brain injury (TBI).  
 
2.  Entitlement to service connection for the residuals of a 
right hip injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to July 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2007 rating decision of the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2010, a Board videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained a TBI while on active duty.  

2.  Residuals of the in-service TBI are currently demonstrated.  

3.  The Veteran sustained a right lower extremity injury during 
service.  

4.  Current right hip disability is a residual of the injuries 
sustained during service.  




CONCLUSIONS OF LAW

1.  The residuals of a TBI were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.302, 
3.303 (2009).

2.  The residuals of a right hip injury, which include 
degenerative joint disease, were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.302, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  The Veteran's service treatment records (STRs) and 
pertinent post-service treatment records have been secured.  The 
RO arranged for a VA examination in December 2008 and has 
received medical opinions from private and VA physicians.  The 
Veteran has not identified any evidence that remains outstanding.  
VA's duty to assist is met.  Inasmuch as the benefit sought is 
being granted, there is no reason to further explain how VA has 
satisfied the duties to notify and assist the Veteran.  
Accordingly, the Board will address the merits of the claims.

Service Connection Laws and Regulations

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, 
generally, there must be medical evidence of current disability; 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. West, 
12 Vet. App. 247 (1990).   The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and an evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. 
§ 3.303(a).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service Connection for Residuals of a TBI

The Veteran is seeking service connection for the residuals of a 
concussion that he states he sustained while on active duty.  He 
contends that he had a documented head injury during service and 
that he has had continuous symptoms such as headaches and 
difficulty with concentration since his discharge.  

Review of the STRs shows that, while on active duty, the Veteran 
was injured when the jeep in which he was riding struck a land 
mine.  He sustained multiple fragment wounds of the right leg and 
left neck; a closed fracture of the left ulna and radius and 
dislocation of the left wrist.  At that time, he also sustained 
dental trauma of several teeth that were surgically extracted 
during service.  On examination for retirement from service in 
May 1970, the Veteran reported a medical history of severe or 
frequent headaches and dizziness.  No pertinent abnormality was 
noted on physical examination.  

Post-service treatment records include a report of VA outpatient 
treatment, dated in June 2007.  At that time, the Veteran was 
being evaluated for problems with cognitive abilities, memory and 
orientation.  Testing showed impairments in recognition ability, 
the ability to shift attentional set, visual scanning, and while 
copying a complex figure.  The diagnostic impression was 
cognitive disorder, NOS.  It was commented that these deficits 
might be secondary to depressed mood or post traumatic stress 
disorder (PTSD) symptoms.  

An examination was conducted by VA in December 2008.  At that 
time, the examiner was requested to render an opinion regarding 
whether the Veteran had residuals of a TBI during service.   The 
examiner indicated that the medical records were reviewed and 
that there was no mention of a concussion, coma, or altered 
consciousness in the medical records.  The examiner opined that 
the Veteran's current cognitive disorder was less likely as not 
caused by or the result of a TBI in service.  The rationale 
included that the Veteran's current cognitive function was not 
unexpected for his age, and that many of the comments he made 
regarding his symptoms were common in returning combat veterans 
who have not had head injuries; however, the examiner went on to 
conclude that the Veteran did have head trauma in 1967, as 
indicated by the fact that he had forehead contusion and injury 
to an eye and dentitia, and that the complaints of dizziness and 
headaches at retirement from service were noted.  The examiner 
indicated that this could fall into the category of a moderate 
TBI, and that it was believable that the Veteran's headaches 
could be a residual thereof.  

In a December 2008 statement, the Veteran's private physician 
wrote that she had been treating the Veteran since 2004, with 
multiple complaints of chronic headaches, fatigue, confusion, and 
disorientation.  She went on to indicate that, in her medical 
opinion, the Veteran's memory issues and signs of dementia could 
be directly related to the injuries he sustained during service 
in Korea and Vietnam.  In a neurologic evaluation that same 
month, this private physician stated that the Veteran's cognitive 
symptoms could be at least partly connected to his closed head 
injury history and had ongoing problems with comprehension.  

In a May 2009 neurological follow-up, another of the Veteran's 
private physicians, after noting the Veteran's history of head 
trauma during service, stated that he believed that the 
cumulative effect of documented head trauma could certainly be 
related to the Veteran's cognitive issues and headaches.  He 
stated that he supported the Veteran's contentions that the 
cognitive problems, headaches, episodic dizziness, mood swings 
and confusion were related to the previous traumatic head 
injuries.  

At the Board video-conference hearing before the undersigned, the 
Veteran testified that he had been having difficulties with 
cognitive function and headaches since service.  His wife 
verified that the Veteran had had such difficulties since she had 
known him over the past 25 years.  

The Veteran's STRs document injuries of the Veteran's head while 
he was on active duty and had complaints of frequent headaches 
and dizziness at the time he retired from service.  Although 
there is a medical opinion that his cognitive deficits are not 
the result the in-service head trauma, even that examination 
report, dated in December 2008, acknowledges that the headaches 
may be due to the TBI that occurred in service.  The Veteran's 
private physicians have fully endorsed the concept that the 
Veteran has residuals of the TBI and the Veteran, who sustained 
the injuries in combat in Vietnam, has given credible testimony 
regarding the continuous symptoms that he has had since his 
discharge from active duty.  After review of the entire evidence 
of record, including the STRs, positive medical opinions, and the 
Veteran's testimony, and resolving reasonable doubt in the 
Veteran's favor, the Board finds that the Veteran has residuals 
of an in-service TBI, and service connection for residuals of TBI 
is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for the Residuals of a Right Hip Injury

As noted, review of the STRs shows that the Veteran sustained 
multiple fragment wounds of the right leg while in combat in 
Vietnam.  During his hearing before the undersigned, the Veteran 
testified that he had had continuous pain in the right hip since 
service, but that on occasion, his medical records had mistakenly 
included complaint of left hip pain as well.  

An examination was conducted by VA in December 2008.  Following 
review of the record and examination of the Veteran, the examiner 
rendered a diagnosis of degenerative joint disease of both hips 
that was, in the examiners opinion, less likely than not 
proximately due to the Veteran's in-service events.  The examiner 
reasoned that the Veteran had mild symmetric hip degenerative 
joint disease, milder than would be expected for his age.  The 
contusion of the right hip in service, without bone fracture or 
bruising, would not cause symmetric degenerative joint disease of 
the hips that occurred with normal aging.  

VA outpatient treatment records include a March 2009 opinion by a 
VA staff orthopedist.  He reviewed the Veteran's history of 
injury in Korea and Vietnam and stated that the injuries, which 
included injury of the right hip, had resulted in residual 
problems with the hips and low back.  He went on to opine that 
there was a direct connection between the war injuries and the 
Veteran's present complaints.  

The weight of the evidence shows that the Veteran sustained 
injuries in service, including injury of the right hip.  He has 
credibly testified that he has had continuous symptoms of right 
hip pain since his discharge from active duty.  On the question 
of relationship of current right hip disability to the in-service 
injury, there is a positive nexus opinion by a VA orthopedist 
that his current disability is related to those injuries, and 
there is another, equally persuasive, medical opinion to the 
effect that the Veteran's right hip disorder is age-related 
degenerative joint disease.  Resolving reasonable doubt in the 
Veteran's favor on the question of nexus to service, the Board 
finds that the criteria for service connection for residuals of a 
right hip injury, which include degenerative joint disease, are 
met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for the residuals of a traumatic brain injury 
(TBI) is granted.  
 
 Service connection for the degenerative joint disease of the 
right hip, residual to a right hip injury, is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


